Citation Nr: 0714204	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with psychotic features, claimed as depression, 
anxiety, paranoia, obsessive compulsive disorder, and 
hypochondria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
November 1988.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2003 rating decision in which the RO 
denied service connection for depression, for hypertension, 
for arthritis, and for asbestos exposure.  The veteran filed 
a notice of disagreement (NOD) in January 2004 and the RO 
issued a statement of the case (SOC) in October 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2004.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

On his November 2004 VA Form 9, the veteran checked a box 
indicating that he wanted a Board hearing at a local VA 
office before a Veterans Law Judge (Travel Board hearing).

In February 2006, the RO sent the veteran a letter notifying 
him that a Board hearing had been scheduled for April 5, 
2006.  In March 2007, the RO received the February 2006 
hearing notification letter when the document was returned to 
sender as undeliverable.

In April 2006, the veteran failed to report for a Board 
hearing scheduled before a Veterans Law Judge at the RO.  In 
June 2006, Social Security Administration (SSA) Inquiry was 
associated with the file.  This document shows a different 
mailing address for the veteran.

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  
However, where a mailing is returned as undeliverable and a 
claimant's file discloses other possible and plausible 
addresses, VA must attempt to locate the veteran at the 
alternative known addresses.  See Cross v. Brown, 9 Vet. App. 
18, 19 (1996); see also Woods v. Gober, 14 Vet. App. 214 
(2000).  

On these facts, it appears that the veteran never received 
notification of the date and time of his scheduled Board 
hearing, as the February 2006 hearing notification letter was 
returned to the RO as undeliverable.  Documents included in 
the veteran's claims file also disclose another plausible 
mailing address.  Hence, a remand is necessary in order to 
establish the proper current mailing address for the veteran 
and to afford the veteran a second opportunity for his 
requested Board hearing.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action-to specifically include contact 
the veteran's representative, Disabled 
American Veterans-to verify the 
veteran's current mailing address.  The 
RO should document in the claims file all 
requests and responses in this regard.

2.  If the veteran's current address is 
verified, the RO should schedule the 
veteran for a Board hearing before a 
Veterans Law Judge at the earliest 
available opportunity.  The RO should 
notify the veteran (at his current 
mailing address) and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).

3.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably, by the veteran) 
should be placed in the claims file.  
Otherwise, after the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



